   Case: 1:20-cv-05140 Document #: 55 Filed: 09/08/20 Page 1 of 11 PageID #:808




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS

LETTUCE ENTERTAIN YOU ENTERPRISES,
INC.; 12 W. ELM LLC d/b/a SPARROW;
CHICAGO SCOOPS LLC; GIBSONS L.L.C.;
GOLDEN FIVE, INC.; G DOCK, LLC d/b/a
HARBOR CHICAGO; HOT ASIAN BUNS, LLC
d/b/a WOW BAO; HUBBARD HOUSE
RESTAURANT LLC d/b/a/ HUBBARD INN; JB           Case No. 20-cv-05140
AT RIVER NORTH d/b/a OLD CROW
SMOKEHOUSE; JK SHIELDS LLC d/b/a
SMYTH & THE LOYALIST; MAC PARENT,
LLC; MANNY’S COFFEE SHOP, INC. d/b/a
MANNY’S CAFETERIA & DELICATESSEN;
NOODLES & COMPANY; ROTI
RESTAURANTS, INC.; RPDC ILLINOIS LLC
d/b/a ROBERT’S PIZZA AND DOUGH
COMPANY; EPIC BURGER, INC.; FAST
SANDWICH HOLDINGS INC.; 2263 N.
LINCOLN CORP. d/b/a THE DIME; BANGERS
& LACE CHICAGO LLC d/b/a BANGERS &
LACE CHICAGO; DDMB INC. d/b/a
EMPORIUM ARCADE BAR; R.F.R., INC. d/b/a
GOLDEN CORRAL RESTAURANT;
SARDHARIA BROTHERS, INC. d/b/a
TANDOOR CHAR HOUSE; SECOND
VENTURE LLC d/b/a L3 HOSPITALITY
GROUP; WELL DONE HOSPITALITY
GROUP,DDMB2 LLC d/b/a EMPORIUM
ARCADE BAR; BANGERS & LACE
EVANSTON, LLC d/b/a BANGERS & LACE;
BANGERS & LACE ROSCOE VILLAGE LLC
d/b/a KITE STRING CANTINA; BARNBQ LLC
d/b/a OLD GROUNDS SOCIAL; BUCKTOWN
DYSFUNCTIONAL PUB, INC.; DB STATE
LLC d/b/a DOUGH BROS; DUSABLE
MUSEUM OF AFRICAN AMERICAN
HISTORY, INC.; DIVISION STREET CAFÉ
LLC d/b/a LITTLE VICTORIES; FULTON
PEORIA PARTNERS LLC d/b/a EMPORIUM

                                        i
      Case: 1:20-cv-05140 Document #: 55 Filed: 09/08/20 Page 2 of 11 PageID #:809




ARCADE BAR; GC LOOMINGDALE, LLC;
HUBBARD STEAK, LLC d/b/a JOY DISTRICT;
CHICAGO ACADEMY OF SCIENCES /
PEGGY NOTEBAERT NATURE MUSEUM;
JO-KIM LOUNGE CORP. d/b/a HAPPY’S
BAMBOO BAR AND LOUNGE; LOGAN
SQUARE TAVERN LLC D/B/A SPILT MILK;
NAS RESTAURANT GROUP, INC. d/b/a
MIXED GREENS; PRIMOS LLC d/b/a HVAC
PUB; SAN BENEDETTO, LLC d/b/a JULIET’S;
and URBAN PLATES LLC,

                            Plaintiffs,

vs.

EMPLOYERS INSURANCE COMPANY OF
WAUSAU, AFFILIATED FM INSURANCE
COMPANY; ARGONAUT GREAT CENTRAL
INSURANCE COMPANY; BADGER MUTUAL
INSURANCE COMPANY; THE CHARTER
OAK FIRE INSURANCE COMPANY; THE
CINCINNATI INSURANCE COMPANY;
CITIZENS INSURANCE COMPANY OF
AMERICA; HARTFORD FIRE INSURANCE
COMPANY; ILLINOIS CASUALTY
COMPANY; OHIO SECURITY INSURANCE
COMPANY; NORTH AMERICAN ELITE
INSURANCE COMPANY; SENTINEL
INSURANCE COMPANY, LIMITED;
SOCIETY INSURANCE; SPECIALTY RISK OF
AMERICA d/b/a SPRISKA; STARR SURPLUS
LINES INSURANCE COMPANY; SECURA
SUPREME INSURANCE COMPANY; TWIN
CITY FIRE INSURANCE COMPANY;
VIGILANT INSURANCE COMPANY; and
ZURICH AMERICAN INSURANCE
COMPANY,

                           Defendants.


                                           ii
      Case: 1:20-cv-05140 Document #: 55 Filed: 09/08/20 Page 3 of 11 PageID #:810




             DEFENDANT ZURICH AMERICAN INSURANCE COMPANY’S
                           MOTION TO DISMISS

I.      INTRODUCTION

        Forty-two (42) separate and unrelated plaintiff businesses filed this lawsuit seeking

insurance coverage from 19 separate insurance companies for losses allegedly sustained due to

the coronavirus pandemic. Of the 42 plaintiffs, only Urban Plates LLC (“Urban Plates”) alleges

that it purchased a policy from Zurich American Insurance Company (“Zurich”). Despite having

absolutely no relationship with Zurich, the other 41 plaintiffs inexplicably include themselves in

two omnibus counts for declaratory judgment and unjust enrichment by all plaintiffs against all

defendants. The 41 plaintiffs that purchased insurance only from other defendants have no

chance of recovering from Zurich and, therefore, their claims against Zurich should be dismissed

with prejudice pursuant to Federal Rule of Civil Procedure 12(b)(6).

II.     FACTUAL BACKGROUND

        As set forth in more detail in Zurich’s contemporaneously-filed motion to sever Urban

Plates’ claim against Zurich, the complaint in this case was filed by 42 plaintiff businesses

seeking coverage for alleged losses in connection with the coronavirus pandemic from 19

separate insurance companies. ECF 1-1 at ¶ 19-79. Each plaintiff is insured under a separate

insurance policy issued by only one defendant.1 The complaint attaches as an exhibit a detailed

chart making it clear that Zurich issued only one policy to one plaintiff, Urban Plates.2 While

only Urban Plates purchased a policy from Zurich, Count 1 (declaratory judgment) and Count 44




1
 Id. at ¶ 101, 111, 127, 135, 164, 172, 181, 199, 207, 216, 224, 234, 244, 255, 263, 271, 280, 288, 295,
303, 312, 322, 330, 338, 346, 349, 360, 368, 376, 384, 390.
2
 See Ex. 1 (Declaration of Eileen Bower) at Ex. A (attaching the chart attached as Exhibit A to the state
court complaint.)

                                                     1
     Case: 1:20-cv-05140 Document #: 55 Filed: 09/08/20 Page 4 of 11 PageID #:811




(unjust enrichment) of the complaint are pled as “All Plaintiffs Against All Defendants.” ECF 1-

1.

       The declaratory judgment count alleges that an actual justiciable controversy exists

between all plaintiffs and all defendants regarding the construction of certain terms in

“Defendant Insurers’” policies and seeks a declaration that all plaintiffs’ claims for business

interruption coverage arising out of the coronavirus pandemic are covered under all defendants’

policies. ECF 1-1 at ¶ 393-398. The unjust enrichment count alleges that all defendants were

unjustly enriched in the amount of premiums paid by all plaintiffs. Id.at ¶ 651-657.

       Therefore, as presently pled, the following 41 plaintiffs purport to seek a declaratory

judgment about the construction of the Zurich Policy to which they have no relation and claim

Zurich was unjustly enriched by premiums they never paid to Zurich: 12 W. Elm LLC d/b/a

Sparrow, 2263 N. Lincoln Corp. d/b/a The Dime, Chicago Academy of Sciences/Peggy

Notebaert Nature Museum, Chicago Scoops LLC, DDMB Inc. d/b/a Emporium Arcade Bar,

DDMB2 LLC d/b/a Emporium Arcade Bar, DuSable Museum of African American History,

Inc., Bangers & Lace Evanston, LLC d/b/a Bangers & Lace, Bangers & Lace Roscoe Village

LLC d/b/a Kite String Cantina, BarnBQ LLC d/b/a Old Grounds Social, Bucktown

Dysfunctional Pub, Inc., DB State LLC d/b/a Dough Bros, Division Street Café LLC d/b/a Little

Victories, Epic Burger, Inc., Fast Sandwich Holdings Inc., Fulton Peoria Partners LLC d/b/a

Emporium Arcade Bar, GC Bloomingdale, LLC, G Dock, LLC d/b/a Harbor Chicago, Gibsons

L.L.C., Golden Five, Inc., Hot Asian Buns, LLC d/b/a Wow Bao, Hubbard House Restaurant

LLC d/b/a/ Hubbard Inn, Hubbard Steak, LLC d/b/a Joy District, JB at River North d/b/a Old

Crow Smokehouse, JK Shields LLC d/b/a Smyth & The Loyalist, Jo-Kim Lounge Corp. d/b/a

Happy’s Bamboo Bar and Lounge, Lettuce Entertain You Enterprises, Inc., Logan Square



                                                2
       Case: 1:20-cv-05140 Document #: 55 Filed: 09/08/20 Page 5 of 11 PageID #:812




Tavern LLC d/b/a Spilt Milk, Mac Parent LLC, Manny’s Coffee Shop, Inc. d/b/a Manny’s

Cafeteria & Delicatessen, NAS Restaurant Group, Inc. d/b/a Mixed Greens, Noodles &

Company, Primos LLC d/b/a HVAC Pub, R.F.R., Inc. d/b/a Golden Corral Restaurant, Roti

Restaurants, Inc., RPDC Illinois LLC d/b/a Robert’s Pizza and Dough Company, San Benedetto,

LLC d/b/a Juliet’s, Sardharia Brothers, Inc. d/b/a Tandoor Char House, Second Venture LLC

d/b/a L3 Hospitality Group, and Well Done Hospitality Group (collectively, the “Other

Plaintiffs”).

III.      LEGAL STANDARD

         A motion under Rule 12(b)(6) challenges the sufficiency of the complaint to state a claim

upon which relief may be granted. Hallinan v. FOP, 570 F.3d 811, 820 (7th Cir. 2009). To

survive a 12(b)(6) motion to dismiss, a complaint must contain sufficient factual matter to “state

a claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007). The “general rule that the court must accept as true all allegations in the complaint ‘is

inapplicable to legal conclusions’” such that “conclusory recitals of the elements of a claim,

including legal conclusions couched as factual allegations, ‘do not suffice.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009).

IV.      SUBJECT MATTER JURISDICTION

         On September 1, 2020, defendant Starr Surplus Lines Insurance Company (“Starr”) filed

a notice of removal. ECF 1. Starr’s notice of removal was proper notwithstanding the fact that

Zurich is a forum defendant that was served prior to removal and that Zurich did not join in or

consent to Starr’s removal. This is because the removal statute requires consent to removal only

by other defendants who are “properly joined” and prohibits removal by a “properly joined”

forum defendant. See 28 U.S.C. § 1441(b)(2); 28 U.S.C. §1446(b)(2)(A); Smith v. Hendricks,



                                                 3
    Case: 1:20-cv-05140 Document #: 55 Filed: 09/08/20 Page 6 of 11 PageID #:813




140 F. Supp. 3d 66, 68 (D.D.C. 2015) (rejecting motion to remand because the prohibition of

removal when there is a forum defendant and requirement to join or consent to removal applies

only to “properly joined” defendants and the non-consenting forum defendant was misjoined).3

As discussed in more detail in Zurich’s contemporaneously-filed motion to sever, Zurich is not

“properly joined.”

        As noted in Starr’s notice of removal, only the citizenship of the particular plaintiff and

the specific insurer-defendant from whom that plaintiff purchased a policy should be considered

for evaluating diversity in this action, because the plaintiffs and defendants that do not have

claims against each other are fraudulently joined. ECF 1. When a plaintiff cannot establish a

cause of action against a defendant whose citizenship would defeat diversity, that defendant is

fraudulently joined and its citizenship is disregarded. Schwartz v. State Farm Mut. Auto. Ins.

Co., 174 F.3d 875, 878 (7th Cir. 1999) (district court properly denied motion to remand where

plaintiff joined defendant against whom there was no possibility of recovery).                   Likewise,

plaintiffs’ citizenship is also disregarded when multiple plaintiffs are fraudulently joined to assert

non-viable claims against a single defendant to defeat jurisdiction. See Lerma v. Univision

Commc’ns, Inc., 52 F. Supp. 2d 1011, 1027 (E.D. Wis. 1999) (removal was proper because two

plaintiffs were fraudulently joined and, thus, “disregarded for diversity jurisdiction purposes”);

In re Testosterone Replacement Therapy Prod. Liab. Litig. Coordinated Pretrial Proceedings,

164 F. Supp. 3d 1040, 1045 (N.D. Ill. 2016) (citizenship of fraudulently joined plaintiffs could

be disregarded). Only one plaintiff, JB at River North LLC (“JB”), purchased a policy from


3
 While Starr’s Notice of Removal seeks to remove only the dispute between it and its policyholder JB at
River North LLC, removal on the basis of diversity jurisdiction removes an entire lawsuit to federal court.
See 28 U.S.C. § 1441(b) (referring to removal of “a civil action” on the basis of diversity); Brown v. Fla.,
208 F. Supp. 2d 1344, 1350 (S.D. Fla. 2002) (explaining that removal under 28 U.S.C. § 1443 removes an
entire a multi-party suit to federal court based on its reference to removal of “civil actions” rather than
merely claims).

                                                     4
    Case: 1:20-cv-05140 Document #: 55 Filed: 09/08/20 Page 7 of 11 PageID #:814




Starr and, therefore, none of the other plaintiffs could possibly recover from Starr. Therefore,

Starr’s removal is proper because diversity of citizenship exists between Starr and JB and over

$75,000 is at issue between them. ECF 1.

       The same applies to the dispute between Zurich and Urban Plates, the lone plaintiff that

purchased a policy from Zurich. Urban Plates has no contract with, and therefore has no claim

against, any insurer except Zurich, and its claims against other insurers are fraudulently joined,

making the citizenship of other insurers irrelevant as to its claim against Zurich. In addition, the

claims of all plaintiffs other than Urban Plates are fraudulently joined against Zurich, as they

have no contract with, and therefore have no claim against Zurich, making their citizenship

irrelevant as to Zurich.    None of the other plaintiffs purchased a policy from Zurich and,

therefore, none have any chance at recovery from Zurich, as discussed below. Therefore, all

other parties in this lawsuit are fraudulently joined to the Urban Plates – Zurich dispute.

       As to the Urban Plates-Zurich dispute, the parties’ citizenship is diverse, creating subject-

matter jurisdiction in this Court. Zurich is a New York corporation with its principal place of

business in Illinois. Urban Plates is a limited liability company whose members are (based on

Zurich’s good faith investigation) principally citizens of California, none of whom are citizens of

New York or Illinois. See Bower Decl. at Ex. B. Therefore complete diversity exists between

Urban Plates and Zurich. In addition, Urban Plates alleges that it suffered “substantial losses” at

19 different restaurants. As a result, over $75,000 exclusive of interest and costs is at issue

relative to Urban Plates’ claim. Accordingly, once Urban Plates’ claims against Zurich are

properly severed into a separate lawsuit, the Court has subject-matter jurisdiction over that

lawsuit because diversity jurisdiction exists. 28 U.S.C. § 1332.




                                                  5
     Case: 1:20-cv-05140 Document #: 55 Filed: 09/08/20 Page 8 of 11 PageID #:815




V.     ARGUMENT

       The Other Plaintiffs’ claims against Zurich should be dismissed with prejudice because

they do not allege to have purchased a policy from Zurich and, therefore, plainly have no cause

of action against Zurich for declaratory judgment or unjust enrichment. A more transparent

example of failure to state a claim upon which relief may be granted is difficult to imagine.

       Strangers to a contract cannot seek a declaratory judgment about its interpretation.

Interim Healthcare, Inc. v. Home Sols. Sys. Equity Corp., No. 98 C 7419, 1999 WL 286082, at

*5 (N.D. Ill. Apr. 26, 1999) (dismissing claim by a party seeking a declaratory judgment about a

contract to which it was not a party, because it has no standing to bring a claim). The fact that

not just anyone can obtain a declaration about the meaning of any contract makes sense because

the declaratory judgment act requires an actual controversy between a plaintiff and a defendant.

See 28 U.S.C. § 2201; Int’l Equip. Trading, Ltd. v. Illumina, Inc., 312 F. Supp. 3d 725, 736

(N.D. Ill. 2018) (“to survive a motion to dismiss, a complaint seeking declaratory relief must

allege facts sufficient to establish such an actual controversy”).       The Other Plaintiffs are

strangers to the insurance contract between Urban Plates and Zurich and, as such, cannot state a

claim for declaratory judgment about its construction.

       The Other Plaintiffs have no cause of action against Zurich for unjust enrichment either.

A claim for unjust enrichment requires a plaintiff to establish that the defendant “unjustly

retained a benefit to the plaintiff’s detriment, and that defendant’s retention of that benefit

violates the fundamental principles of justice, equity, and good conscience.” T.S. v. Twentieth

Century Fox Television, 334 F.R.D. 518, 540 (N.D. Ill. 2020). The Other Plaintiffs paid no

premiums to Zurich, and Zurich has not received (or unjustly retained) any benefit from the

Other Plaintiffs.



                                                 6
      Case: 1:20-cv-05140 Document #: 55 Filed: 09/08/20 Page 9 of 11 PageID #:816




        Moreover, there is no stand-alone cause of action for unjust enrichment, and claims for

unjust enrichment are “tied to the fate” of the claim from which the unjust enrichment allegedly

arose. E.g., Benson v. Fannie May Confections Brands, Inc., 944 F.3d 639, 648 (7th Cir. 2019)

(affirming dismissal of unjust enrichment claim because the plaintiffs failed to state a claim

under the Illinois Consumer Fraud Act and, therefore, also failed to state a claim for unjust

enrichment). Therefore, because the Other Plaintiffs cannot state a claim against Zurich for

declaratory judgment, they cannot state a claim against Zurich for unjust enrichment either.

        As the Other Plaintiffs cannot state a claim for relief against Zurich, their claims against

Zurich should be dismissed. See, e.g., Tiller v. State Farm Mut. Auto. Ins. Co., 549 F. App’x

849, 857 (11th Cir. 2013) (affirming dismissal of declaratory judgment and unjust enrichment

claims by plaintiffs that did not purchase a policy from the defendant insurer); Kizler v. Budget

Fin. Co., No. CV 5:20-0296-DOC-KK, 2020 WL 4037212, at *3 (C.D. Cal. Apr. 1, 2020)

(dismissing with prejudice plaintiff’s breach of contract claim against a party with whom it was

undisputed the plaintiff did not have a contract).

VI.      CONCLUSION

        The Other Plaintiffs did not purchase an insurance policy from Zurich and, therefore,

clearly cannot state a claim against Zurich.             Accordingly, the Other Plaintiffs’ declaratory

judgment and unjust enrichment claims against Zurich should be dismissed with prejudice

pursuant to Federal Rule of Civil Procedure 12(b)(6).


This 8th day of September, 2020                                Respectfully submitted,

                                                               Attorneys   for   Defendant      Zurich
                                                               American Insurance Company

                                                               By: /s/Jared K. Clapper



                                                     7
Case: 1:20-cv-05140 Document #: 55 Filed: 09/08/20 Page 10 of 11 PageID #:817




                                                Eileen King Bower
                                                Jared K. Clapper
                                                CLYDE & CO US LLP
                                                55 West Monroe, Suite 3000
                                                Chicago, IL 60603
                                                T: (312) 635-7000
                                                F: (312) 635-6950
                                                E: eileen.bower@clydeco.us
                                                E: jared.clapper@clydeco.us




                                      8
   Case: 1:20-cv-05140 Document #: 55 Filed: 09/08/20 Page 11 of 11 PageID #:818




                                 CERTIFICATE OF SERVICE

       I hereby certify that on September 8, 2020, a copy of foregoing Motion to Dismiss was

filed electronically and served by mail on anyone unable to accept electronic filing. Notice of

this filing will be sent by e-mail to all parties by operation of the court’s electronic filing system.

Parties may access this filing through the court’s CM/ECF system.



                                                           By: /s/Jared K. Clapper




                                                  9
